Title: To John Adams from C. Dubuc, August 1793
From: Dubuc, C.
To: Adams, John


				
					
					Ce jeudy
				
				j’ay eté deux fois chez vous sans vous avoir trouvé mon cher adams; je suis ce matin en impossibilité de sortir par un derangement d’estomac qui m’a tenû Eveillé toute la nuit.Cooper m’a dit vous avoir parlé de mon Sujet de Naturalisation. Mandés moi Ce que j’ay a faire et faites assigner Le jour auquel je preteray le serment d’allegeance; arrangés les choses de maniere que je ne suis pas envoyé au dela de ce  la .  j’ay trés grand interet à cela. je vous en serois trés obligéje vous souhaite le Bonjour.
				
					C. Du Buc
				
				
			